Title: From Thomas Jefferson to Robert Smith, 6 September 1807
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello Sep. 6. 07.
                        
                        Your’s of the 1st. came to hand yesterday evening, and I this day inclose it to Garbut. I now inclose to you a
                            letter from Thomas Paine with a model for using two guns in the head of a Gunboat instead of one. mr & mrs Madison are
                            with me and well. I salute you affectionately
                        
                            Th: Jefferson
                            
                        
                    